Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 1 of 15




          EXHIBIT A
          to Notice of Removal
         Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 2 of 15


                   THE

                   JACO BS LAWLC
                       B LI S I N           E S S         I     L I T       I G :\ T           I O      :-J


February 3, 2021

VIA CERTIFIED MAIL (RETURN RECEIPT REQUESTED)
(Tracking: 7017 0660 0000 1089 6865)
American Carpet South Inc. d/ b/ a ACS Flooring
ATIN: Mr. J oseph Santagata, President
347 Broadway
Passaic, NJ 07055

       Re:      SERVICE OF PROCESS
                Almedin Klapuh, on behalf of himself and all other similarly situated v.
                American Carpet South Inc. d/b/a ACS Flooring and Joseph Santagata.
                Suffolk County Superior Court, Civil Action No.: 2184CV00180

D ear Mr. Santagata:

Please be advised that this office represents the Plaintiff, Almedin Klapuh, on behalf of himself and
all o ther similarly situated, in the above-referenced lawsuit against American Carpet South Inc.
d/ b / a ACS Flooring and J oseph Santagata. Pursuant to the Massachusetts long-arm statute (M.G .L.
c. 223A, §§ 3 and 6), copies of the following documents are being served upon American Carpet
South Inc. d/ b/a ACS Flooring.

       1.    Summons;
       2.    MA Civil Action Cover Sheet;
       3.    Complaint; and,
       4.    Civil Tracking Order.

If you have any questions or concerns, please do not hesitate to contact me.


Warmest regards,




36 BROMFIELD STREET, SUITE 502                                         800.652.4783 (P) / 888.613.1919 (F)
BOSTON, MASSACHUSETTS 02108                                             AMIED@ THEJACOBSLAW.COM
                                  Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 3 of 15




                                                          Commonwealth of Massachusetts

              SUFFOLK, 55.                                                                TRIAL COURT OF THE COMMONWEALTH
                                                                                          SUPERIOR COURT DEPARTMENT
                                                                                          CIVIL DOCl<ET NO.   2\ S>t.j (.V Qo 190
               Alm?d111, K\~vu1-.                               ,PLAINTIFF(S),
               0() b~t\4,lr or h,MS~f- o,{\0 o.l\ or\.iir5 s .." \o.rl'( S,+va.ttd
              V.


               Aroi.CilM     Co..'l"N-\- .Sc ·T~ :Cn<,          , DEFENDANT(S)
               d}bJC\. A<.,$     ~loc r   llj,   At\0 ~c,~t.\>"'       _$,._,-.~.,1,..9,,tcl.
                                                                                      SUMMONS

              THIS SLJMMGi\15 IS DIKtCTED 10                    A.m,,ctco.l\. LA1·pt,,l    So ;th ·roG.        . \UeTenaam s narne)
                                                                ot t>J.,
                                                                      AU~ ~\,:,a l";Oj
              You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
               Plaintiff's Complaint fil~d against you is attached to this summons and the original complai nt has been
              f-iledinthe      Su~f~II<.. ~"E'l-r , e"."                   Court. VOUMUSTACTPROMPTLYTOPROTECTVOURRIGHTS.

1.            Yo u must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
              the case against you and award the Plaintiff everything asked for in the comp[aint. You will also lose the
               opportunity to tell your ~ide of the story. You must respond to this lawsuit in writing even if you expect
              to resolve this matter with the Plaintiff. If you need more t i me to ~espond, you may request an
               extension of t ime in w riting from the Court.
2.             How t o Res pond . To respond to this lawsuit, you must file a written response with the court and mail a
               copy to the Plaintiffs Attorney (or the Plain~iff, if unrepresented). You can do this by:
     a.        Filing your sign ed original response with the Clerk's Office for Civil Business,~k \'.\·c..* {,,f "' r Court,
          1!'.:.m 'r:>.t.d•" !,'{. "(-1 12.
          ~;;·wy/1\B 0410.i (address), by mail or in person, AND
     b.        Delivering or mailing a co py of your response to the Plaintiff's Attorney/Plaintiff at the following
               address:   ?i<,   B~,..,...,ti,13 ~~tu\-   1
                                                              ~-.v·t, i:; .,? B~, tll.-. , /f\A Ot.\Og
3.             What to include i n your response. An "Answer" is one type of response to a Complaint. Your Answer
               must state whether you agree· or disagree with the fact(s) alleged in each paragraph of the Complaint.
               Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
               use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
               based on the same facts or transaction described in the Complaint, then you must include those cla'ims
               in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
               lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
               Answer or in a written demand for a jury trial that you must send to the other side and file with the
               court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
               "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient. A Motion
               to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
               you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
               described in the rules of the Court in which the cpmplaint was filed, available at
               www.mass.gov.courts/case-legal-res/rules of court.
                                  Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 4 of 15

                                                                                      DOCKET NUMBER
                                                                                                                                                       Trial Court of Massachusetts
         CIVIL ACTION COVER SHEET
                                                                                                                                                       The Superior Court
PLAIHTIFF(S):             Almedin Kl3puh. on behalf of himself and all otheB simijaJly situated                                                 COUNTY

AODRESS:                  Revere, MA                                                                                                                           Suffolk
                                                                                                                                                                                                             El
                                                                                                                DEFENDMIT(S);             1. American Carpet South, Inc- cllbla ACS Floojing

                                                                                                                2. Jose?h Santagala

.IITTORHEY:               Travis J. Jacoba / l\mle OIGlampaolo

ADDRESS:                  The Jacob$ Law, LLC                                                                   ADDRESS:                  1. 347 Btoadway. Passaic. NJ 07055

 J6 8rom1ield Street. Sutte 502. Boston. MA 02108                                                               2. 22 Noltiogham Coon. Ringwood. NJ 07456




B80:                      671921 I 662558

                                                             TYPE O F ACTION AND TRACK DESIGNATION (see reverse aide)
              CODE NO.                                   TYPE OF ACTION (specify)              TRACK              HAS A JURY CLAIM BEEN MADE?
        A99                                  Other ContracVBuslness Action                                                         F                           l&J YES              O      NO

     "ff • Other" please describe:                 Maasachusetl4 Wage Act Claims - class action

               Is there a claim under G.L. c. 93A?                                                                             Is this a class action under Mass. R. Clv. P, 23?
               0    YES              NO  l&J                                                                                           l&J YES                  O      NO
                                                                     STATEMENT OF DAMAGES PURSUANT TO G.L. c . 212, § 3A

The following ls a full. Itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages.
For thls form, disregard double or treble damage claims; Indicate single damages only.

                                                                                                           TORI CLAIMS
                                                                                          (attach additlonal sheets as necessary)
A. Documented medical expenses to date:
        1. Total hospital expenses ............................................................................................................................................................... .
        2. Total doctor expenses ....................................................................................................................................................................   ,._$_ _ __

        3. Total chiropractic expenses ......................................................................................................................................................... ,.
        4 . Total physical therapy expenses ..................................................................................................................................................,         $,.__ _ __
              5. Total other expenses (describe below) ........................................................................................................................................ ,.      s____
                                                                                                                                                                              Subtotal (A):             $.__ _ __

B. Documented lost wages and compensation to date ....................................................................................................................................,.                ~-----
C. Documented property damages to date ......................................................................................................................................................           $- - -- -
D. Reasonably anticipated future medical and hospital expenses ...................................................................................................................,                     .._$_ _ __

E. Reasonably anticipated lost wages ...............................................................................................................................................................    s____
F. Other documented items of damages (describe below) ...............................................................................................................................                   $.__ _ __

                                                                               '
G. Briefly describe plaintiffs injury, Including the nature and extent of injury:
    Defendants failed to pay overtime, misclasslfled Plaintiff and those similarly situated, as an independent contractor and
                                                                                                                                                                                     TOTAL (~-F):$>50,000
    deprived him of benefits that employees are entitled to.


                                                                                                 CONTRACT CLAIMS
                                                              (attach additional sheets as necessary)
    OThis action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a detailed description of claim(s):
                                                                                                                                       TOTAL:$
                                                                                                                                                                                                        ----
 Signature of Attorney/ Unrepresented Plaln~                                                                                                                                            Date: 1121/2021
RELATED ACTIONS: Please provide the cas                                                                                          o any related actions pending in the Superior Court.



                                                                        CERTIFICATION PURSUANT TO SJC RULE 1:18
I   hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
edvantages and disadvantages of the various ethods ot dlspu r o u 1

Signature of Attorney of Record: X                                                                                                                                                      Date: 1/21/2021



                                                                                '
         Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 5 of 15




                          COMMONWEALTH OF MASSACHUSETTS
                                  TRIAL COURT

SUFFOLK, ss.                                          SUPERlOR COURT DEPARTMENT
                                                      CIVIL ACTION NO:

                                           )
ALMEDIN KLAPUH, on bel].alf of             )
himself and all others similarly situated, )
                                           )
       Plaintiffs,                         )
                                           )
               v.                          )
                                           )
AMERICAN CARPET SOUTH INC. d/b/a )
ACS ·FLQORING, and                         )
JOSEPH SANTAGATA,                          )
                                           )
       Defendants.                         )


           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                        INTRODUCTION

       This is a class action brought by Almedin Klapuh, on behalf of himself and all similarly     f
situated individuals who have worked as flooring installers for Defendant, American Carpet South

lnc. d/b/a ACS Flooring ("ACS''), and who have been misclassified as independent co~tors,

denied wages and, upon information and belief, subjected to unlawful deductions from their wages.

As described below,   Defendants have violated the Massachusetts wage laws in various ways.

Defendants have employed carpet ~d flooring installers ("Installers") to install various types of

flooring in customers' homes and businesses in Massachusetts, New Hampshire, and across the

Northeast· United States. Despite ACS' control over the Installers, as described h..erein, ACS

classified the Installers as "independent contractors."

       Upon information and belief, the Installers regularly worked more than forty (40) hours

each week, and regularly worked ~eater than eight (8) hours per day but were not paid time and a


                                                  1
          Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 6 of 15




half for.overtime hours worked. The Installers spent their time engaged in manual labor installing

carpet, laying hardwood floors and' Qther types of flooring, yet they were not paid time and half

for overtime hours.

         Defendants also deducted money from the Installers for, among oth~r things:

shirts/uniforms with the ACS name.and logo; ACS badges; CORI records for themselves and any                •
                                                                                                           '
crew me~bers; workers' compensation 'penalties'; and charge-back account payments/customer

co~plaint deductions.

         Plaintiff, Almedin Klapuh ("Plaintiff'), on behalf of himself and all otheFS similarly

situated, allege violations of the Massachusetts wage law, M.G.L. c. 149 and c. 151, and seek·

compensation for damages includin$ lost wages and trebling of wages, interest, attorney !.s fees and

costs, and any other relief that the court deems proper. This Plaintiff also asserts claims for failure    ..
                                                                                                           I



to pay o:vertime pru:suant to the federal Fair Labor Standards Act (29 U.S.C. § 207).

                                              PARTIES

    1.       Plaintiff, Alrtledin K.lapuh, is an individual who resides at 48 Conant Street, Revere,

             MA02151.

   2.        Plaintiff brings this claitp. on behalf of himself and all other similarly situated, namely

             all individuals who provided services to the Defendants as flooring installers and

             suffered violations alleged herein. The proposed class meets the requirements of

             M.G.L. c. 149, § 150, M.G.L. c. 151, §§ 1B and 20, and/or Mass.R.Civ.P. 23 for class

             certification.

    3.       Defendant, American Carpet South Inc. d/b/a ACS Flooring ("ACS"), is a New Jersey

             limited liability company with its principal office located at 347 Broadway, Passaic,

             NJ 07055, and a registered agent in the Commonwealth at Legalinc Corporate Services



                                                   2
      Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 7 of 15




        Inc., 1900 West Park Drive, Suite 280B, Westborough, MA. At all relevant times

        herein, ACS operated a service center location in Springfield, MA.                           •
                                                                                                     I
                                                                                                     I
                                                                                                     I

4.      Defendant, Joseph Santagata ("Santagata"), is an individual resident of New Jersey

        with a re&idential address at 22 Nottingham Court, Ringwood, NJ 07456. Santagata is

        the Chief Executive Officer, President, and sole Director of ACS.

                            JURISDICTION AND VENUE

5.      Jurisdiction is proper in this Court pursuant to Mass. G. L. c. 212, § 3, because there

        is no reasonable likelihood that the recovery for Plaintiff and .for fill others similarly

        situated will be less than or equal to $50,000.

6.      Venue is prQper in Suffolk County because Plaintiff, Almedin Klapuh, resides in

        Suffolk Cbunty.

                               STATEMENT OF FACTS

7.      ACS specializes in sourcing, furnishing, and installing residential and commercial

        flooring.

8.      ACS operates a website and, in a section titled " Our Story," ACS boasts that it is the

        "premier flooring installation services company on the East Coast."

9.      ACS installs 11.ooring for customers throughout Massachusetts, as well as thrpughout

        the northeast region of the United States, from Virginia to Maine.

lO.     Upon information and belief, at all times relevant hereto, ACS has kept a ~usiness

        location within Massachusetts at 88 Industry Avenue Rear 1, Springfield, MA 01104.

11.     ACS is a flooring installation partner to commercial retail customers, such as The

        Home Depot and contracts with those commercial retail customers to provide carpet

        and flooring installation to that retailers' customers.



                                              3
                                                                                                     I
                                                                                                     j
      Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 8 of 15
                                                                                                     j '
                                                                                                     I



12.     In or arQUnd May 2013, ACS hired the Plaintiff as an Installer.
                                                                                                     I
                                                                                                     l
13.     ACS requires Installers, such as the Plaintiff, to submit to and pay for a Criminal

        Offender Record Infonnation ("CORI'') check.
                                                                                                     I
                                                                                                     I
14.     ACS requires Installers, such as the Plaintiff, to incorporate as a coiporation or limited   i!
                                                                                                     '
        liability company in their home State and.provide proof/paperwork of the- Installer's
                                                                                                     tt
        federal Employment Identification Number (EIN).                                              t


15.     ACS requires that any workers, employees, and/or subcontractors of Installers also

        submit to a CORI check, at the Installer's expense.

16.     ACS requires Installers, such as the Plaintiff, tO'maintain and provide proof of liability

        insurance policies, including Commercial General Liability, Auto Liability for

        vehicles used tQ perform installation work, Workers Compensation, Employers

        Liability, and Commercial Excess Liability Coverage.

17.     ACS requires Installers to name ACS as an additional insured on all such insurance

        policies.

18.     ACS requires Installers to wear an ACS name badge and t-shirt when performing

        installation work on be~f of ACS.

19.     ACS requires that all workers, employees, and/or subcontractors associated with the

        Installer w~ an ACS name badge and t-shirt when performing installation work on

        behalf of AGS.

20.     Upon infoI'mtttion and belief, ACS requires that Installers follow specific standards.of

        conduct when performing installation work on behalf of ACS.




                                              4                                                      I
                                                                                                     f
                                                                                                     J
                                                                                                     •
      Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 9 of 15




21.     Upon information and beliet: from May 2013 to approximately November 2019, ACS

        provided work orders to the Installers to appear for work at variQus locations in

        Massachusetts and New Hampshire.

22.     During that time, ACS directed the Plaintiff and other Installers to perform flooring

        installation$· for its 'retail clients at customers' homes and businesses throughout
                                                                                                     ..
        Massachuse~ and New Hampshire, among other places.                                           'l
23.     ACS receives and assesses any customer' complaints or charge-back requests related

        to an Installer's work.

24.     ACS controlled ·the installation projects which were awarded to the Plaintiff and other

        Installers.

25.     Upon information and belief, ACS generally compensates the Installers such as ~e

        Plaintiff by paying them tither a small percentage of the total project price or a small

        percentage o.fthe cost of the total square footage of flooring purchased by the customer

        for the project.

26.     Accordingly, the Installers' pay varies from project to project.
                                                                                                     tI
27.     Upon information    ana belief, ACS did not pay Plaintiff or the other Installers the
        wages owed to them.

28.     Upon information and belief, ACS did not pay Plaintiff or the other Installers an hourly

        rate e_q ual to minimUlll wa_ge for all of the hours that they performed services for ACS.

29.     Upon information and belief, ACS did not pay Plaintiff or the other Installers an hourly

        rate equal •to one and ope-half times their regular hourly rate for all of the hoµrs that

        they worked in excess of forty (40) during a workweek for ACS.




                                              5
       Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 10 of 15




30.      Upon informatidn and belief, ACS did not pay Plaintiff or the other Installers for travel

         time or travel expenses that they incurred while performing services fqr ACS.

31 .     Upon information and belief, ACS made improper deductions from the wages of

         Plaintiff and the·other Installers, including,but not limited to customer charge~backs,

         ACS badges, and installation warranties/guarantees.

32.      ACS did not provide Plaintiff or the other Installers with any sick time, vacation time,

         or paid time off.
                                                                                                     .,
33.      Upon information and belief, ACS determined the manner, ~ethod, and amount of               j
                                                                                                     l


         compensation for Plaintiff and the other Installers ·without negotiation.

34.      ACS classified Plaintiff ~d'the other Installers as independent con~tors, however,          l
                                                                                                     •J
                                                                                                     f
         they are actually the employees of ACS.                                                     t
                                                                                                     •
35.      ACS retains the right to control and does control the work of t>laintiff and the other      i
                                                                                                     I



                                                                                                     •
         'Installers.                                                                                I
36.      Plaintiff and the other Installers are not free from control and direction in c'onnection   I
                                                                                                     I



         with their performance of services for ACS.
                                                                                                     li
                                                                                                     i
                                                                                                     I
37.      Plaintiff and 'the otp.er Installers perform services within the usual course of ACS'

        ' b\lSiness, to wit: carpet and flooring installation.

38.      UP.on information and belief, Plaintiff and other Installers ''wear the hat" of ACS while

         installing flooring, including wearing ACS badges, t-shirts, and pr~senting thepiselves

         as ACS employees.
                                                                                                         '

39.      Defendants' violations, as set forth above, have been made knowingly and willfully,         .
                                                                                                     I
                                                                                                     I




         and/or in reckless disregard of their employees' rights.




                                                 6
      Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 11 of 15
                                                                                                    i
                                                                                                    f
                                                                                                    I
40.     Plaintiff filed   a- NoQ.-Rayment of Wages Complaint with the Massachusetts Attorney        1
                                                                                                    •
        General'& Office and has been granted a private right of action pursuant to M.G.L. c.
                                                                                                    I-
                                                                                                    I
         149, § 150 and/or c. 151, §§ 1B and 20 to pursue in civil court the claims herein.

                                  CLASS ALLEGA'l'IONS

41.     Plaintiffs claims satisfy a11 of the requirements for class treatment uhder Mass., R:Civ.
                                                                                                    f
                                                                                                    1
        11. 23 and M.G.L. c. 149, § 150 and M.G.L. c. 151, §§ 1B and 20.                            f


4J.     The proposed class of Installers is so numerous that joinder of all members would be        'It
       . impracticable.

43.     'fl\ere are issues of law and fact raised by Plaintiff's claims common to all members
                                                                                                    I
                                                                                                    I
                                                                                                    I
                                                                                                    j
        of the proposed cl.ass-, jn that the claims raise similar legal and factual issue.s
                                                                                                    •
                                                                                                    t
        concerning the Defendants' relationship with aod compensation structure for Installers

        working for the Defendants.

44.     Class treatment is superior to other available methods for the fair .and efficient

        adjudication of the controversy for a number of reasons, including but not lup.ited to

         the fellowing:

       .a . the case challenges the policies of a relatively large employer and many employees

           may be,reluctan~-to bring claims individually for fear of retaliation or for ignoranpe

           as to their rights;

        b. some class.members IIJay have worked for the Defendants for so short,a period of

           tiqie mat their individual damages would not be worth the cost tind effort to ·bring

            individual claims;

        c. many clas~ mepibers will not have the resources to bring individual claims; and




                                              7
        Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 12 of 15




          d. it would be hi~ly inefficient to require each employee affected by the practices

              chall,enged herein to bring his or her own individual claim.

                                       COUNTI
              (Violation of the Massachusetts Independent Contractor Law)

 45.      Plaintiff repeats and re-alleges each and every allegation contained in this Complaint

          and.incorporates them into this count as if specifically alleged herein.

 46.      The Defendants have violated M.G.L. c. 149, § 148B by misclassifying the Pl<\intiff

          and the proposed class members of the Installers as independent contractors when,        •
                                                                                                   ♦
                                                                                                   I
                                                                                                   J
          under the Massachusetts Wage Act, they are actually employees.                           1

· 47.     This count is brought pursuant to M.G.L. c. 149, §§ 148B and 150.

                                         COUNT II
                     (Violation of Massachusetts Wage Law-Overtime)

 48.      Plaintiff repeats and re-alleges each and every allegation contained in this Complaint

          and incorporates them into this count as if specifically alleged herejn,

 49.      The Defendants have violated M.G.L. c. 151, § lA by failing to pay l>laintiff, and the

          proposed class members of Installers, one-and-one-half times-their applicable wages

          for all hours worked over forty (40) per week.

  50.     This count is brought pursuant to M.G.L. c. 151, § lB.

                                      COUNT III
           (Violations of the Massachusetts Wage Law - Failure .to Pay Wages)

  51.     Plaintiff repeats and re-alleges each and every allegation contained in this Complaint
                                                                                                   i
          and incorporates them into this count as if specifically alleged herein.

  52.     Toe: Defendants have violated M.G.L. c. 149, § 148 by making certain unlawful

          deductions from the paychecks of Plaintiff and the proposed class members of the'

           Installers.

                                                8
                                                                                                       '.
                                                                                                       l
                                                                                                       I
                                                                                                       t
      Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 13 of 15




53.     The Defendants have further violated M.G .L. c. 149, § 148 by failing to pay to Plaintiff

        and the proposed class of Installers all wages and benefits paid to ACS' properly

        classified employees including vacation and holiday pay, and state and federal

        withholding taxes.

54.     This count is brought pursuant to M.G.L. c. 149, §§ 148 and 150.

                                      COUNT IV
                   (Violations of federal Fair Labor Standards Act)

55.     Plaintiff repeats and re-alleges each and every allegation, contained in this Complaint

        and incorporates them into this count as if specifically alleged herein.

56.     The ,Defendants have violated 29 U.S.C. §' 207 by failing to pay Plaintiff and the

        proposed class ofl~stallers one-and-one-half times their applicable wages for all hours

        worked over forty (40) per week.

                                    COUNTV
                      (Unjust Enrichment and Quantum Meruif)

57.     Plaintiff repeats and re-alleges each and· every allegation contained in tliis Complaint

        and incorporates them into this count as if specifically alleged herein.

58.     The Plaintiff and class members have been deprived by the Defendants of    the fair value
        of their services and are thus entitled to recovery in quanturrz meruit pursuant to the

        common law of the Commonwealth of Massachusetts.

59.     As a direct and proximate result of Defendants' conduct, Defendants have received

         substantial benefits to which they had no entitlement, at the Plaintiff and class

         members'•expense, including lost profits.                                                  •
                                                                                                    I
60.      Defendants have thus unjustly enriched themselves to the detriment of the Plaintiff        1
                                                                                                    I

         ~d the class members in violation of Massachusetts common law.                             t

                                             9
        Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 14 of 15




                                       JURY DEMAND

                 Plaintiff requests a trial by jury on claims alleged herein.

WHEREFORE, the Plaintiff requests that this Honorable Court enter the following reli~f:

   1. Grant class certification allowing this action to proceed as a class action W1der

       Massachusetts Rule of Civil Procedure 23 and M.G.L. c. 149, § J 50 and M.G.L. c. 151 , §§

       1B and 20;

   2. Award the Plaintiff and class members damages under M.G.L. c. 149, and c. 151, and their

       common law claims, including, but not limited to, mandatory treble damages und~r M.G.L.

       c. 149, § 150 and M.G.L. c. 151, §§ 1B and 20;

   3. Award the Plaintiff and class members reasonable costs, expenses, and attorneys' fees

       under M.G.L. c. 149, § 150 and M.G.L. c. 151, §§ 1B and 20;

   4. Certify this matter as a collective action, pursuant to 29 U.S.C. § 216(b);

   5. Award Plaintiff and class members damages under 29 U.S.C. § 207; and,

   6. Award Plaintiff and class members any other relief to which they may be entitled.


                                             Respectfully submitted,

                                             ALMEDIN KLAPUH,
                                             on behalf of himself and all others similarly
                                             situated,         ,    /'

                                   c::::- ~~l~~ U, ~
                                            ~ i s J. Jacobs, Esq. (BB
                                                                    J l 921)
                                     c,../ Amie DiGiampaolo, Esq. (~ # 662558)
                                             THE JACOBS LAW, LLC
                                             36 Bromfield Street, Ste. 502
                                             Boston, MA 02108
                               •             T Jacobs@TheJacobsLaw.com
                                             Amie D(a),TheJacobsLaw.com
Dated: January 21, 2021                      800.652.4783 (P) / (F) 888.613 .1919



                                                10
                                  Case 1:21-cv-10328-ADB Document 1-1 Filed 02/26/21 Page 15 of 15

                                                                     DOCKET NUMBER
             CIVIL TRACKING ORDER                                                                 Trial Court of Massachusetts
                  (STANDING ORDER 1- 88)                              2184CV00180                 The Superior Court
CASE NAME:
                                                                                                   Michael Joseph Donovan, Clerk of Court
       Klapuh, Aimed in vs. American Carpet Sout~~do~g business~~.§.
       Flooring et al         ,               .  u.i4/~        ,i,-. }",:;,;.,.. •·

TO:                                                                                               COURT NAME & ADDRESS
                                                                                                    Suffolk County Superior Court - Civil
                                                                                                    Suffolk County Courthouse, 12th Floor
                                                                                                    Three Pemberton Square
                                                                                                    Boston, MA 02108



                                                                 TRACKING ORDER - F - Fast Track
                   You are hereby notified that t his case is on the tr~ck ref erenced above as per Superior Court
                                                                                                              r
                                                                                                                   Standing
 - Ortter1-88. The order requires·that thS"various stage~ of1itigatior1 described below rn~st b~ comi1leted oot later .
      than the deadlines indicated.


                    STAGES OF LITIGATION                                                               QEA.t)JJNE


                                                                                              SERVED BY              FILED BY            HEARD BY

      Service of process made and return filed with the Court

      Response to the complaint filed (also see MRCP 12)


      All motions under MRCP 12, 19, and 20                                                    05'26/2021✓           06/25'2021 \        07(26/2021 \
                                                                                                            ..                    \                    \
      All motions under MRCP 15                                                                05/26/2021            06/25/2021          07/26/2021

      All discovery requests and depositions served and non-expert
      depositions completed

      All motions under MRCP 56

       FJnal pre-trial conference held and/or~firm trial date set
                             •        ~ ~>f . . t...'...:. .. ._ ~ .
                                          'lo     •




      Case shall be resolved and jtcfgm~~f ~hall issue by




     The final pre-trial deadline Is not the scheduled dato of the conference. You will be notified of that date at a later time.
     Counsel f~r plaintiff must serve this tracking order on defendant before the deadline for filing retum of service.
     This case is assigned to




     DATE ISSUED                          ASSISTANT CLERK                                                                    PHONE

       01/26/2021                               Steven J Masse                                                                        (617)788-8181
L.-..___: __        _    _       __.:._   _ _ _ __ __ __ __ __                   _   _   _   _ __ _ __           _   _ _.....___ _ _      ~ - -:---=---=-:' '
 -     -   Pnud: 01-211-202114)411.·17
                                                                                                                                                •   SC\10291   Ol/3)11   t
